DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Study on New Radio Access Technology; Radio Interface Protocol Aspects (Release 14)) in view of Futaki et al. (US 20190342824).
Considering claims 1, 12, 3GPP teaches a user equipment (Fig.10.2.1), comprising: 
an interface; and a processing circuit coupled to the interface and configured to: 
operate in a 1st mode of operation with a first type of core network associated with a first type of protocol stack (Fig.10.2.1, section 10.2, UE connected over NR to NG core); 

operate in the 2nd mode of operation with a second type of core network associated with a second type of protocol stack as a result of the determination (Fig.10.2.1, section 10.2). 
3GPP do not clearly shows a standalone mode, wherein the standard mode of operation uses a single radio access technology; a non-standalone; and non-standalone mode of operation that uses a plurality of radio access technologies; and determine that the user equipment is to be handed-over from the standalone mode of operation to a non-standalone mode of operation.
Futaki teaches a standalone mode (Fig.1), wherein the standard mode of operation uses a single radio access technology (Fig.1, [0009] " Standalone NR (in NextGen System)"); a non-standalone (Fig.2-3); and non-standalone mode of operation that uses a plurality of radio access technologies (Fig.2-3, [0009] " Non-standalone NR in EPS"); and determine that the user equipment (UE 3) is to be handed-over from the standalone mode of operation to a non-standalone mode of operation ([0028] Inter-RAT handovers from E-UTRA to NR. Specifically, when a UE is handed over from a source LTE eNB to a target gNB, [0080]).
Therefore, It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to provide above teaching of Futaki to 3GPP, in order to enable notifying a UE of an indication about on-demand system information available in a cell served by a secondary gNB of Inter-RAT dual connectivity 
Considering claim 2, 3GPP and Futaki further teach wherein the processing circuit is further configured to: obtain first context information for the standalone mode of operation; obtain second context information for the non-standalone mode of operation; and maintain the first context information and the second context information during handover from the standalone mode of operation to the non-standalone mode of operation (3GPP, Fig.10.2-1, section 10.2, Futaki: [0028], [0080]). 
Considering claim 3, 3GPP and Futaki further teach wherein the processing circuit is further configured to: determine that the handover failed; and revert to use of the first context information as a result of the determination that the handover failed (3GPP, Fig.10.2-1, section 10.2). 
Considering claim 4, 3GPP and Futaki further teach wherein the determination that the user equipment is to be handed-over comprises receiving a connection reconfiguration message including non-standalone mode configuration information for the second type of core network (3GPP, Fig.10.2-1, section 10.2, Futaki: Fig.1-3, [0009], [0028], [0080]). 
Considering claim 5, 3GPP and Futaki further teach wherein the processing circuit is further configured to: use first security information for the standalone mode of operation; receive an indication to use the first security information for the non-standalone mode of operation; and use the first security information for the standalone mode of operation as a result of receiving the indication (3GPP, Fig.10.2-1, section 10.2, Futaki: Fig.1-3, [0009], [0028], [0080]). 
Considering claim 6, 3GPP and Futaki further teach wherein the indication is received via an addition request message (3GPP, Fig.10.2-1, section 10.2, Futaki: [0037], [0059]). 
Considering claim 7, 3GPP and Futaki further teach wherein the processing circuit is further configured to: acquire a first set of measurement information for at least one cell of a current serving Radio Access Technology (RAT) (3GPP, Fig.10.2-1, section 10.2, Futaki: [0037], [0059]); acquire a second set of measurement information for at least one other cell of a second type of RAT; and send the first set of measurement information and the second set of measurement information to a serving cell while operating in the standalone mode of operation (3GPP, Fig.10.2-1, section 10.2, Futaki: [0037], [0059]). 
Considering claim 8, 3GPP and Futaki further teach wherein: the standalone mode of operation comprises connectivity with a 3rd Generation Partnership Project (3GPP) New Radio (NR) network (3GPP, Fig.10.2-1, section 10.2, Futaki: Fig.1-3); and the non-standalone mode of operation comprises dual connectivity with a 3GPP NR network and at least one other network (3GPP, Fig.10.2-1, section 10.2, Futaki: [0028], [0059]). 
Considering claim 9, 3GPP and Futaki further teach wherein: the first type of core network comprises a 3rd Generation Partnership Project (3GPP) Fourth Generation (4G) core network; and the second type of core network comprises a 3GPP Fifth Generation (5G) core network (3GPP, Fig.10.2-1, section 10.2, Futaki: [0009]). 
Considering claim 10, 3GPP and Futaki further teach wherein the processing circuit is further configured to: send device capability bits indicating whether the user equipment supports: handover from the standalone mode of operation to the non-standalone mode of operation, handover from the non-standalone mode of operation to 
Considering claims 13, 30, 3GPP teaches an apparatus for communication, comprising: 
an interface; and a processing circuit coupled to the interface and configured to: 
determine that a user equipment is to be handed-over from a 1st mode of operation to a 2nd mode of operation (Fig.10.2-1, section 10.2, support of HO between NR and LTE connected to EPC); and 
send a message for handover of the user equipment from a first type of core network associated with a first type of protocol stack to a second type of core network associated with a second type of protocol stack as a result of the determination that the user equipment is to be handed-over (Fig.10.2.1, section 10.2, UE connected over NR to NG core). 
3GPP do not clearly shows a standalone mode, wherein the standard mode of operation uses a single radio access technology; a non-standalone; and non-standalone mode of operation that uses a plurality of radio access technologies; and determine that the user equipment is to be handed-over from the standalone mode of operation to a non-standalone mode of operation.
Futaki teaches a standalone mode (Fig.1), wherein the standard mode of operation uses a single radio access technology (Fig.1, [0009] " Standalone NR (in NextGen System)"); a non-standalone (Fig.2-3); and non-standalone mode of operation that uses 
Therefore, It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to provide above teaching of Futaki to 3GPP, in order to enable notifying a UE of an indication about on-demand system information available in a cell served by a secondary gNB of Inter-RAT dual connectivity between E-UTRA and NR, or available in a cell served by a target gNB of Inter-RAT handover from E-UTRA to NR.
Considering claim 14, 3GPP and Futaki further teach wherein the determination that the user equipment is to be handed-over comprises: determining that the standalone mode of operation does not provide a particular type of service (3GPP, Fig.10.2-1, section 10.2, Futaki: [0009], [0028], [0059]). 
Considering claim 15, 3GPP and Futaki further teach wherein the particular type of service comprises Voice over New Radio (VoNR) service (3GPP, Fig.10.2-1, section 10.2,). 
Considering claim 16, 3GPP and Futaki further teach wherein the message comprises: a first set of measurement information for at least one cell connected to the first type of core network; and a second set of measurement information for at least one other cell connected to the second type of core network (3GPP, Fig.10.2-1, section 10.2, Futaki: [0028], [0059]). 
Considering claim 17, 3GPP and Futaki further teach wherein: the first set of measurement information comprises 3rd Generation Partnership Project (3GPP) Evolved Universal Terrestrial Radio Access (E-UTRA) measurement information; and the second set of measurement information comprises 3GPP New Radio (NR) measurement information (3GPP, Fig.10.2-1, section 10.2, Futaki: [0009], [0027]-[0028]). 
Considering claim 18, 3GPP and Futaki further teach wherein the processing circuit is further configured to: determine that communication by the user equipment uses a particular quality of service; and elect to include in the message a first set of measurement information for at least one cell connected to the first type of core network and a second set of measurement information for at least one other cell connected to the second type of core network, wherein the election is based on the determination that the communication by the user equipment uses a particular quality of service (3GPP, Fig.10.2-1, section 10.2, Futaki: [0066]). 
Considering claim 19, 3GPP and Futaki further teach wherein the message comprises an indication that a serving base station for the standalone mode of operation is to be a secondary base station for the non-standalone mode of operation (3GPP, Fig.10.2-1, section 10.2, Futaki: Fig.1-3, [0009]). 
Considering claim 20, 3GPP and Futaki further teach wherein the processing circuit is further configured to: use first security information for the standalone mode of operation; receive an indication to use the first security information for the non-standalone mode of operation; and use the first security information for the non-standalone mode of operation as a result of receiving the indication (3GPP, Fig.10.2-1, section 10.2, Futaki: [0009], [0071]). 
Considering claim 21, 3GPP and Futaki further teach wherein the processing circuit is further configured to: use at least one first data radio bearer for the standalone mode of operation; determine that a source base station for the standalone mode of operation is a secondary base station for the non-standalone mode of operation; and use the at least one first data radio bearer for the non-standalone mode of operation as a result of the determination that the source base station for the standalone mode of operation is the secondary base station for the non-standalone mode of operation (3GPP, Fig.10.2-1, section 10.2, Futaki: [0009], [0037], [0053]). 
Considering claim 22, 3GPP and Futaki further teach wherein the processing circuit is further configured to: determine that a source base station for the standalone mode of operation is a secondary base station for the non-standalone mode of operation; and receive configuration information via a handover command instead of an addition request in response to the determination that the source base station for the standalone mode of operation is the secondary base station for the non-standalone mode of operation (3GPP, Fig.10.2-1, section 10.2, Futaki: [0009], [0027]-[0028], [0082]). 
Considering claim 23, 3GPP and Futaki further teach wherein the determination is based on: a quality of service associated with the user equipment, multi-network capability of the user equipment, at least one measurement report from the user equipment, at least one policy, or any combination thereof (3GPP, Fig.10.2-1, section 10.2, Futaki: [0009], [0027]-[0028]). 
Considering claim 24, 3GPP and Futaki further teach wherein the processing circuit is further configured to: select a serving base station for the standalone mode of 
Considering claim 25, 3GPP and Futaki further teach wherein the selection is based on at least one measurement report from the user equipment (3GPP, Fig.10.2-1, section 10.2, Futaki: [0059]). 
Considering claim 26, 3GPP and Futaki further teach wherein the at least one measurement report comprises: a first set of measurement information for at least one cell connected to the first type of core network; and a second set of measurement information for at least one other cell connected to the second type of core network (3GPP, Fig.10.2-1, section 10.2, Futaki: Fig.1-3, [0009]). 
Considering claim 27, 3GPP and Futaki further teach wherein the selection is based on an indication that the serving base station for the standalone mode of operation is to be the secondary base station for the non-standalone mode of operation (3GPP, Fig.10.2-1, section 10.2, Futaki: [0009]). 
Considering claim 28, 3GPP and Futaki further teach wherein the message comprises an indication that the serving base station is to use, for the non-standalone mode of operation, security information that was used for the standalone mode of operation or at least one data radio bearer that was used for the standalone mode of operation (3GPP, Fig.10.2-1, section 10.2, Futaki:[0009], [0028], [0080]). 
Considering claim 29, 3GPP and Futaki further teach wherein the processing circuit is further configured to: elect to send configuration information to the serving base station via a handover request acknowledgment message instead of an addition request . 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641